The opinion of the Court was drawn up by
Rice, J.
The exceptions, as reported, do not bring this case in the line of the conflicting cases of State v. McAllister, 24 Maine, 139, or State v. Upham, 38 Maine, 261. The rule of law, as contended for by the attorney for the State, and approved by the Court, is undoubtedly correct. It does not appear that the attorney or the Court desired the jury to draw any inferences prejudicial to the prisoners, from the fact that they did not ofier testimony of former good character. We, therefore, have no occasion, at this time, to review the cases above cited.

Exceptions overruled.


Judgment on the verdict.

Tenney, C. J., May, Goodenow, Davis and Kent, JJ., concurred.